"The jurors of the State upon their oath present that Isaac Howard, late of the County aforesaid, on 1 January, 1870, with force and arms, at and in the County aforesaid, was found off of his premises on the Sabbath day, having with him a shot-gun, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State."
The jury returned a special verdict, "That the defendant was carrying his gun off of his premises on Sunday, but it is not proved that he was hunting; whereupon, if the Court shall be of opinion that the defendant is guilty, then the jury say he is guilty as charged in the indictment, otherwise that he is not guilty."
His Honor Clarke, J., adjudged the defendant not guilty, and the Solicitor appealed.
The charge against the defendant is that he was "found off of his premises on the Sabbath day, having with him a shot-gun, contrary to the statute," etc.
The jury found a special verdict, to-wit: "That defendant was carrying his gun off of his premises on Sunday, but it is not proved (25)   that he was hunting." On this the Court adjudged, the defendant not guilty.
Laws 1868-'69, ch. 18, creates two distinct offences: 1. Hunting on the Sabbath day with a dog or dogs. 2. Being found off of one's premises on the Sabbath, having a shot-gun, rifle or pistol.
The indictment follows the words of the Act creating the latter offence. The words have a plain and obvious meaning as they stand. It is not necessary to interpolate so as to make them read, "Being found hunting off of one's premises," in order to make them intelligible, *Page 19 
and to do so would change the whole meaning of the sentence, and frustrate what appears to be the legislative policy. Courts have no right to do that.
Judgment must be
PER CURIAM.                                             Reversed.